                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    NORTHWEST ENVIRONMENTAL                           CASE NO. C16-1866-JCC
      ADVOCATES,
10                                                      MINUTE ORDER
11                            Plaintiff,
              v.
12
      THE U.S. DEPARTMENT OF COMMERCE,
13    et al.,
14                            Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to amend the
19   scheduling order (Dkt. No. 134). The Court GRANTS the motion and amends the scheduling
20   order as follows:
21                                                                     Due Date
22                   Expert Disclosures                            December 21, 2018
23
               Expert Disclosure Rebuttals                          February 1, 2019
24
                      Discovery Cutoff                              March 11, 2019
25
                    Dispositive Motions                              April 12, 2019
26
                   Proposed Pretrial Order                            July 31, 2019

     MINUTE ORDER
     C16-1866-JCC
     PAGE - 1
 1                  Trial Briefs                                August 7, 2019
 2        The trial date is EXTENDED to August 12, 2019 at 9:30 a.m.
 3        DATED this 16th day of November 2018.
 4                                                   William M. McCool
                                                     Clerk of Court
 5

 6                                                   s/Tomas Hernandez
                                                     Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-1866-JCC
     PAGE - 2
